Case 2:19-cv-00248-JRG Document 133 Filed 06/22/20 Page 1 of 3 PageID #: 1807




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 INFERNAL TECHNOLOGY, LLC and                     §
 TERMINAL REALITY, INC.,                          §
                                                  §
        Plaintiffs,                               §
                                                  §     Civil Action No. 2:19-cv-0248-JRG-RSP
 v.                                               §
                                                  §
 SONY INTERACTIVE                                 §           JURY TRIAL DEMANDED
 ENTERTAINMENT LLC,                               §
                                                  §
        Defendant.                                §


                        JOINT NOTICE REGARDING MEDIATION

       Plaintiffs Infernal Technology, LLC and Terminal Reality, Inc. (collectively “Infernal”)

and Defendant Sony Interactive Entertainment LLC., (“SIE”) (Infernal and SIE are collectively

referred to as the Parties) file this Joint Notice Regarding Mediation pursuant to the Docket Control

Order in this case. The parties mutually agree to participate in a mediation in this case via

videoconferencing, and the parties have agreed to use Bill Cornelius as mediator, whom the parties

have already engaged to assist in informal settlement discussions that have occurred to date. The

parties are currently discussing an appropriate timing for formal mediation.




JOINT NOTICE REGARDING MEDIATION                                                           PAGE 1
Case 2:19-cv-00248-JRG Document 133 Filed 06/22/20 Page 2 of 3 PageID #: 1808




Dated: June 22, 2020                  Respectfully submitted,

 /s/ Michael C. Pomeroy                /s/ Jason R. Mudd
 Eric W. Buether                       Melissa Richards Smith
 State Bar No. 03316880                Texas State Bar No. 24001351
 Eric.Buether@BJCIPLaw.com             Email: melissa@gillamsmithlaw.com
 Christopher M. Joe                    Andrew T. Gorham
 State Bar No. 00787770                Texas State Bar No. 24012715
 Chris.Joe@BJCIPLaw.com                Email: tom@gillamsmithlaw.com
 Kenneth P. Kula                       GILLAM & SMITH, LLP
 State Bar No. 24004749                303 South Washington Avenue
 Ken.Kula@BJCIPLaw.com                 Marshall, Texas 75670
 Michael C. Pomeroy                    Telephone: (903) 934-8450
 State Bar No. 24098952                Facsimile: (903) 934-9257
 Michael.Pomeroy@BJCIPLaw.com
 Thomas J. Gohn                        Jason R. Mudd
 State Bar No. 24097742                KS Bar No. 25749
 TJ.Gohn@BJCIPLaw.com                  Email: jason.mudd@eriseip.com
 BUETHER JOE & CARPENTER, LLC          Eric A. Buresh
 1700 Pacific Avenue                   KS Bar No. 19895
 Suite 4750                            Email: eric.buresh@eriseip.com
 Dallas, Texas 75201                   Mark C. Lang
 Telephone: (214)466-1279              KS Bar No. 26185
 Facsimile: (214) 635-1830             Email: mark.lang@eriseip.com
                                       ERISE IP, P.A.
 ATTORNEYS FOR PLAINTIFFS              7015 College Blvd., Suite 700
 INFERNAL TECHNOLOGY, LLC AND          Overland Park, Kansas 66211
 TERMINAL REALITY, INC.                Telephone: (913) 777-5600
                                       Facsimile: (913) 777-5601

                                       Kelly Hughes
                                       CO Bar No. 51177
                                       Email: kelly.hughes@eriseip.com
                                       Karyn Kesselring
                                       CO Bar No. 52476
                                       Email: karyn.kesselring@eriseip.com
                                       ERISE IP, P.A.
                                       5299 DTC Blvd., Suite 1340
                                       Greenwood Village, Colorado 80111
                                       Telephone: (913) 777-5600
                                       Facsimile: (913) 777-5601

                                       COUNSEL FOR DEFENDANT
                                       SONY INTERACTIVE ENTERTAINMENT LLC




JOINT NOTICE REGARDING MEDIATION                                             PAGE 2
Case 2:19-cv-00248-JRG Document 133 Filed 06/22/20 Page 3 of 3 PageID #: 1809




                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on June 22, 2020. As such, this document was served on all

counsel who are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A).

                                                  /s/ Michael C. Pomeroy
                                                  Michael C. Pomeroy




JOINT NOTICE REGARDING MEDIATION                                                     PAGE 3
